Citation Nr: 1441746	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-32 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than December 30, 2010, for the grant of aid and attendance allowance for the Veteran's surviving spouse, J.C.C., for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran had beleaguered service from January 1942 to April 1942; and prisoner of war (POW) status from April 1942 to May 1942.  The Veteran died in May 1942.  His surviving spouse, J.C.C., died in January 2011.  The appellant is the daughter of the Veteran and his wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined aid and attendance allowance, for accrued purposes, was warranted for the Veteran's surviving spouse, J.C.C., effective December 30, 2010.

The Board has recharacterized the issue on appeal as reflected on the title page, to better reflect the appellant's arguments and the evidence of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that documentation in the claims file dated August 2013 indicates that the RO contacted the appellant regarding her appeal.  It was indicated that the appellant stated she wished to cancel her appeal, but that several attempts to contact her by phone were unsuccessful.  On appeal, the RO should contact the appellant and clarify whether she wishes to continue her appeal.  

Also, prior to her death in January 2011, the Veteran's surviving spouse, J.C.C., had a December 2010 claim pending for entitlement to aid and attendance allowance.  In March 2011, the appellant filed a VA Form 21-601 (Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary).   In the March 2011 rating decision on appeal, the RO granted a claim for entitlement to aid and attendance allowance for J.C.C., for accrued benefits purposes, effective December 30, 2010.  In April 2011, the appellant submitted a notice of disagreement (NOD) with the effective date assigned, and stating that she was only seeking reimbursement for last illness and burial expenses for her mother.  In an April 2011 letter to the appellant acknowledging receipt of her NOD, the RO specifically indicated that the issue in which the appellant expressed disagreement with was "entitlement to an earlier effective date for the grant of aid and attendance allowance for Mrs. J.C.C. (for accrued purposes)."  An SOC was then issued by the RO in October 2011.  However, the RO addressed why payment of an additional allowance for aid and attendance benefits to the surviving spouse was not allowed, but failed to address the issue of entitlement to an earlier effective date.   The Board notes that although the statements submitted by the appellant are somewhat confusing, the appellant has acknowledged in several instances that she is seeking accrued benefits only for the purposes of reimbursement for last sickness and burial, and not for any additional allowance, as the SOC contends.  In any respect, as the appellant had initiated appellate review on the issue, the RO must issue an SOC addressing the claim for an earlier effective date for the grant of aid and attendance allowance for the Veteran's surviving spouse, for accrued benefits purposes.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.

Additionally, in October 2013, the appellant submitted a waiver reply form to the RO that was forwarded to the Board.  The appellant stated that she was waiving RO consideration of the "additional evidence and records which I am submitting to the Manila Regional Office."  However, no records were attached to the statement.  Consequently, a remand is necessary to clarify what evidence and records were being submitted.   

In her December 2011 statement, the appellant requested a "personal hearing."  The Board notes that in her November 2011 VA Form 9, the appellant stated that she did not want a Board hearing.  On remand, the RO should contact the appellant for clarification as to whether or not she wishes to have a hearing, and to specify what type of hearing she is requesting.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the appellant in order to clarify whether she intends to continue her appeal.  All correspondence concerning this matter should be fully documented in the record.

2.  If the appellant wishes to continue with her appeal, the RO should contact the appellant and clarify as to what records and evidence she was referring to in her October 2013 waiver reply form.  If there were any additional records to be submitted, the appellant should be asked to resubmit such.

The RO should also ask the appellant to clarify whether she wishes to have a hearing, and if she does, ask her to specify what type of hearing she is requesting.  The appellant's request must be documented, in writing, and she should be scheduled for any requested hearing.

3.  The RO should then issue the appellant an SOC with respect to the issue of entitlement to an effective date earlier than December 30, 2010, for the grant of aid and attendance allowance for the Veteran's surviving spouse, for accrued benefits purposes.  The appellant should be advised of the need to file a Substantive Appeal following the issuance of the SOC if she wishes to complete an appeal as to this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



